Case 5:16-cv-10444-JEL-MKM ECF No. 1710, PageID.62272 Filed 04/24/21 Page 1 of 26




                         UNITED STATES DISTRICT COURT

                   FOR THE EASTERN DISTRICT OF MICHIGAN

                                   SOUTHERN DIVISION

        In Re Flint Water Cases,                      No. 5:16-cv-10444-JEL-MKM

                                                      Hon. Judith E. Levy

                                                      Mag. Mona K. Majzoub




           CHAPMAN PLAINTIFFS’ MOTION TO REVIEW AND
          RESPOND TO HOURLY BILLING AND COSTS; AND FOR
              DISCOVERY OF BONE SCAN INFORMATION

        For the reasons stated in the attached Memorandum of support, Chapman

  Plaintiffs move the court for an order requiring the disclosure of the following

  information:

     • How many bone scans were conducted on clients of liaison counsel,
       compared to other claimants?

     • When were these scans performed on Liaison Counsel’s clients, e.g. how
       many scans were conducted before the x-ray emitting device was legally
       registered in Michigan on February 24, 2021? How many were performed
       before the settlement was publicly announced?

     • The actual costs—including Dr. Specht’s charges—incurred by Liaison
       Counsel for the bone scan tests of non-bellwether plaintiffs

     • Detailed time and expense billing of Liaison Counsel Plaintiffs which are an
       essential part of their Fee Motion (ECF No. 1458);
Case 5:16-cv-10444-JEL-MKM ECF No. 1710, PageID.62273 Filed 04/24/21 Page 2 of 26




     • The protocols, standard operating procedures and calibrations they claim to
       use at their private bone scanning lab

     • Any fee sharing agreements between Liaison Counsel Napoli Shkolnik and
       Levy Konigsberg

     • A description of what transpired during the 26 minutes off the record at the
       March 1, 2021 ex parte conference, which led Class Counsel to withdraw
       their “Motion for Immediate Suspension of the Use of Portable XRF Bone
       Scanning Test” ECF No. 1446

  And granting:

     • Chapman Plaintiffs leave to respond in writing with a supplemental
       objection after reviewing these materials.

        Pursuant to Local Rule 7.1, the Chapman Plaintiffs conferenced with the

  parties to ascertain whether they might be consent in this motion. Both Co-Liaison

  Counsel oppose the motion. Settling Defendants State of Michigan and McLaren

  Hospital oppose the motion, Co-Lead Class Counsel Take no position, except they

  oppose discovery of detailed time records and fee sharing agreements.


  Dated: April 23, 2021                       /s/ Mark R. Cuker
                                              MARK R. CUKER

                                              Attorney for Chapman Plaintiffs
Case 5:16-cv-10444-JEL-MKM ECF No. 1710, PageID.62274 Filed 04/24/21 Page 3 of 26




                         UNITED STATES DISTRICT COURT

                   FOR THE EASTERN DISTRICT OF MICHIGAN

                                   SOUTHERN DIVISION

        In Re Flint Water Cases,                     No. 5:16-cv-10444-JEL-MKM

                                                     Hon. Judith E. Levy

                                                     Mag. Mona K. Majzoub




       MEMORANDUM IN SUPPORT OF CHAPMAN PLAINTIFFS’
      MOTION TO REVIEW AND RESPOND TO HOURLY BILLING
   AND COSTS; AND FOR DISCOVERY OF BONE SCAN INFORMATION

                        STATEMENT OF ISSUES PRESENTED

        The issues presented in this Motion are:

     1. Whether this Court should order limited and expedited discovery to verify

  the extent to which the time and expense devoted to bone scanning in this case has

  been a common benefit. According to previously-filed affidavits, the safety of this

  method is uncertain, especially in children. Indeed, the manufacturer of the

  portable XRF device has refused to provide it for use on humans, and it is not clear

  how Liaison Counsel was able to obtain this device for use in this case. Because

  only Liaison Counsel has the device, only makes scanning available to non-clients

  on Sundays between 1 and 4 pm and refuses to scan clients of certain law firms,

                                              i
Case 5:16-cv-10444-JEL-MKM ECF No. 1710, PageID.62275 Filed 04/24/21 Page 4 of 26




  many Claimants have no access to bone scans and those that do wonder if they

  should even try to be scanned, given the safety concerns. See, e.g. ECF 1534-1538

  (objections of Chapman Plaintiffs, expressing concerns about the suitability of

  portable XRF testing for use in humans) and ECF 1463 (Objections of Florlisa

  Fowler Stebbins noting that Napoli Shkolnik cancelled her appointment because

  she would not unconditionally agree to pay $500 for the test and waive her right to

  keep the results private).

     Because of the reasonable suspicion cast on the “benefit” of bone scans the

  Court should order discovery on the following topics:

     • The number of bone scans conducted on clients of liaison counsel and the
       number of scans performed on other claimants. This information should be
       readily available given that non-liaison counsel clients are only scanned on
       Sundays, and only since Feb. 21, 2021;

     • When was the first scan performed on non-bellwether plaintiffs, how many
       scans were performed by November 16, 2020, and then how many since that
       date;

     • Detailed time and expense billing of Liaison Counsel Plaintiffs to disclose
       claimed hourly billing and costs, which are an essential part of their Fee
       Motion (ECF No. 1458);

     • The protocols, standard operating procedures and calibrations they claim to
       use at their private bone scanning lab.

     • Any fee sharing agreements between Liaison Counsel Napoli Shkolnik and
       Levy Konigsberg

     • A description of what transpired during the 26 minutes off the record at the
       March 1, 2021 ex parte conference, which led Class Counsel to withdraw
                                              ii
Case 5:16-cv-10444-JEL-MKM ECF No. 1710, PageID.62276 Filed 04/24/21 Page 5 of 26




        their “Motion for Immediate Suspension of the Use of Portable XRF Bone
        Scanning Test” ECF No. 1446

          CONTROLLING OR MOST APPROPRIATE AUTHORITY

        Fed. R. Civ. P. 23(h)

        Manual for Complex Litigation Fourth § 21.643

        International Union, United Auto., Aerospace, and Agr. Implement Workers

  of America v. General Motors Corp., 497 F.3d 615, 635-36, 41 E. (6th Cir. 2007).

        Fed. R. App. P. 10(c)




                                             iii
Case 5:16-cv-10444-JEL-MKM ECF No. 1710, PageID.62277 Filed 04/24/21 Page 6 of 26




                                                 TABLE OF CONTENTS




       STATEMENT OF ISSUES PRESENTED ....................................................................... i


       INTRODUCTION .............................................................................................................. 1


       ARGUMENT ...................................................................................................................... 2


        1.    The Court Should Order Disclosure of Information Which Will Show Whether,
        and to What Extent, Bone Scans Can Justify a Common Benefit Award. .................. 2

        2.    The Court should also order production of detailed time and expense records
        and fee sharing agreements of Liaison Counsel. .......................................................... 11

        3.    The Court Should Order Counsel to Provide a Description of the Off-the
        Record Conference which resulted in the Withdrawal of Class Counsel’s Motion to
        Stay Bone Lead Testing .................................................................................................. 11

       CONCLUSION ................................................................................................................. 16




                                                                      iv
Case 5:16-cv-10444-JEL-MKM ECF No. 1710, PageID.62278 Filed 04/24/21 Page 7 of 26




                                                      TABLE OF AUTHORITIES


  Cases

  Cohen v. Young, 127 F.2d 721 (6th Cir. 1942) ............................................................................... 9

  Girsh v. Jepson, 521 F.2d 153 Fed. Sec. L. Rep. (CCH) P 95258, 20 Fed. R. Serv. 2d 1062 (3d Cir.
    1975) ........................................................................................................................................... 7

  Hershey v. ExxonMobil Oil Corp., 2012 WL 4758040, *1 (D. Kan. 2012) ................................... 8

  In re Cendant Corp., 260 F.3d 183 (3d Cir. 2001) ....................................................................... 15

  In re Community Bank of Northern Virginia, 418 F.3d 277 (3d Cir. 2005) ............................... 7, 9

  In re Lorazepam & Clorazepate Antitrust Litigation, 205 F.R.D. 24, (D. D.C. 2001)................... 9

  Internation Union, United Auto., Aeorspace, and Agr. Implement Workers of America v. General
     Motors Corp., 497 F.3d 615, 41 E (6th Cir. 2007) ...................................................................... 9

  Kowalczyk v. I.N.S., 245 F.3d 1143 (10th Cir. 2001) ...................................................................... 8

  Mathews v. Eldridge, 424 U.S. 319, 96 S. Ct. 893, 47 L. Ed. 2d 18 (1976) ................................... 8

  Nat’l Farmers Org., Inc. v. Oliver, 530 F.2d 815 (8th Cir. 1976) .......................................... 14, 16

  Pittsburgh v. Simmons, 729 F.2d 953 (3rd Cir. 1984) .................................................................. 14

  Shane Group, 825 F.3d at 305 ...................................................................................................... 15

  U.S. v. Austin, 954 F.3d 877 (6th Cir. 2020)........................................................................... 14, 15

  Rules

  Fed. R. App. P. 10(c) .................................................................................................................... 14

  Fed. R. Civ. P. 23(h) ....................................................................................................................... 7




                                                                                v
Case 5:16-cv-10444-JEL-MKM ECF No. 1710, PageID.62279 Filed 04/24/21 Page 8 of 26




                                      INTRODUCTION

       Liaison Counsel Napoli Shkolnik and Levy Konigsberg’s fee motion (ECF

  No. 1458) seeks tens of millions of dollars for “common benefit work” based in

  part on the premise that the work they did in making bone scans a critical element

  of the settlement was actually for the “common benefit.” In fact, the underlying

  settlement which they have proffered does not provide a benefit common to all

  claimants but serves to Liaison Counsel’s pockets at the latter’s expense by paying

  uniquely large sums to people who underwent bone scans, almost all of whom are

  their own clients. Because the sums to be paid are not fixed per types of claim, but

  vary according to the ratio of claimants and types of claims, every extra dollar paid

  to a Liaison Counsel client who qualifies for more money because of a bone scan is

  a dollar less available to other individual claimants.

        Worse, the manufacturer of the bone scanning device used to drive this

  allocation of funds does not approve of its use on humans. Liaison Counsel took

  advantage of their position to secretly create a category for themselves; one in

  which the highest amounts are derived from a device which only they use, because

  the manufacturer refuses to make it not available to others. Discovery is needed to

  shed more light on this topic.

        In order to scrutinize whether the propose settlement unfairly benefits the

  clients of Liaison Counsel at the expense of others, and whether Liaison Counsel
                                                1
Case 5:16-cv-10444-JEL-MKM ECF No. 1710, PageID.62280 Filed 04/24/21 Page 9 of 26




  are entitled to “common benefit fees” when their work primarily benefitted their

  own clients, and not others, this Court should require disclosure of information

  which shows whether and to what extent bone scans uniquely benefit the clients of

  Liaison Counsel, whether they were performed legally, what they cost, and

  whether they are safe and reliable.

                                        ARGUMENT

        1. The Court Should Order Disclosure of Information Which Will Show
           Whether, and to What Extent, Bone Scans Can Justify a Common
           Benefit Award.

       Bone Scans disproportionately control the distribution of funds in this case.

  Indeed, they are the tail wagging the $600 million settlement dog. See Case No.

  5:18-cv-10678 ECF 94 (Chapman Plaintiffs’ Response to Joint Motion to Establish

  Settlement Claims Procedures and Allocation); ECF 1494 and attached exhibits.

  The highest payments go to people with bone or blood testing, but the Special

  Master has reported that about 90% of adults and 70% of children did not have

  their blood tested for lead. ECF 1105 at pp. 11, 18.

       By contrast, Liaison Counsel have tested bone lead for thousands of their

  clients. According to his deposition, as of October 15, 2020, Dr. Specht had




                                              2
Case 5:16-cv-10444-JEL-MKM ECF No. 1710, PageID.62281 Filed 04/24/21 Page 10 of 26




  measured bone lead for 3,077 clients of Liaison Counsel. Cuker Dec. Ex. C,

  Specht depo at 138-140 (filed under seal.)1

        We have no direct evidence of how many Liaison Counsel clients have been

  bone scanned since October 15, 2020, but the circumstantial evidence suggests it

  must be in the thousands. Beginning February 21, 2021, Napoli Shkolnik

  purported to make bone lead testing available to non-client claimants on Sundays

  between 1 p.m. and 4 p.m. Cuker Dec./ Ex. A, Transcript of Feb. 24, 2021 hearing

  at 19-24. At that time, the Special Master stated that the Napoli facility could

  accommodate up to 100 bone scans a day. Id. This means that the Napoli Shkolnik

  bone scan lab could have been scanning up to 100 clients a day, six days a week,

  since October 15, 2020, if not much earlier. Id. at 24. By now, the total number of

  Napoli Shkolnik clients scanned probably exceeds 5,000, but neither the court nor

  the parties should have to guess. In addition, Liaison Counsel should disclose 1)

  how many non-bellwether plaintiffs were scanned before the August 20, 2020

  announcement of the settlement, which would demonstrate whether Liaison




        1
         The fact that Liaison counsel scanned thousands of their clients before
  October 2020 when their XRF device was not properly registered under Michigan
  law until February 24, 2021 (ECF 1494-7) raises another concern: how can a bone
  scan that was performed in violation of the law serve as a basis for distributing the
  State of Michigan’s money in a court-approved settlement?
                                                3
Case 5:16-cv-10444-JEL-MKM ECF No. 1710, PageID.62282 Filed 04/24/21 Page 11 of 26




  Counsel used inside knowledge to preemptively monopolize the bone scan method,

  a critical metric for allocation of funds, and 2) how many more were scanned

  before Liaison Counsel legally registered the radiation emitting device for use in

  Michigan on February 24, 2021.

        Disclosure of the number of scans performed for Liaison Counsel clients

  compared to the total number is highly relevant to show not only whether they

  have worked for the common benefit, but whether the settlement is fair overall.

  Liaison counsel claim to represent about 16,000 clients between them. ECF 1500.

  This is less than a third of the estimated 50,000 registrants so far. If,

  hypothetically, Liaison Counsel clients make up 95% of those bone scanned, when

  they are otherwise less than a third of the total, it would be highly probative to

  show that their bone scan efforts were not a common benefit.

        The number of bone scans, and the years of birth of those scanned, is also

  relevant to show the critical role bone scans will play in directing settlement funds

  to certain claimants. Liaison Counsel, who negotiated it over a period of many

  months, never advised other claimants’ counsel that this novel method would be

  such a critical path for so many to obtain the highest monetary awards. This

  information did not become publicly available until the settlement grid was

  disclosed in November 2020. Even then, Liaison Counsel downplayed the



                                                4
Case 5:16-cv-10444-JEL-MKM ECF No. 1710, PageID.62283 Filed 04/24/21 Page 12 of 26




  significance of bone scans, by arguing that “claimants have multiple opportunities

  to obtain compensation that do not involve the XRF scan.” ECF No. 1319-2.

        If, in fact, the other categories are equally viable and attainable, why did

  Liaison Counsel arrange to bone scan thousands of their clients, especially if they

  did so before any other claimant’s counsel plaintiff could have known about this

  option? Why did Liaison Counsel choose to expose their clients to ionizing

  radiation from an illegal device when they could qualify them through the other

  “multiple opportunities”? See ECF 1494-4 through 6.

        How did Napoli Shkolnik purchase three devices for use on humans, when,

  according to multiple sources, the manufacturer would not permit it? Did other

  claimants counsel fail to set up their own program because they “sat on their

  hands”? Or were Liaison Counsel only able to establish their program by cutting

  corners which Dr. Jepsen at University of Michigan and Dr. Todd at the Mt. Sinai

  School of Medicine refused to cut? And did they cut these corners without fully

  informing the manufacturer of what they were doing?

        Another reason bone scans might not justify a common benefit to Liaison

  Counsel is if Napoli Shkolnik is separately profiteering on the price it is charging

  for bone scans. As the Court knows, Napoli Shkolnik refused to bone scan the

  clients of another law firm unless it received $500 for each scan. ECF 1494-11. Is



                                                5
Case 5:16-cv-10444-JEL-MKM ECF No. 1710, PageID.62284 Filed 04/24/21 Page 13 of 26




  $500 a fair price? There are statements in Dr. Specht’s deposition which suggest

  that it is not.

        Specht testified that his hourly rate for these tasks is $200. Depo at 49. To

  take the information from the device and put it into the program and get the results

  for four people costs only $20. Id. at 46. The individual test reports and final QA

  assessments took one hour for four people, costing an additional $200. Id. at 47-

  48. Dr. Specht’s cost to red the data and provide the report cost $220 for four

  people⸺or $55 per person.

        The justification for Napoli Shkolnik’s charge of $500 remains a mystery.

  The court should order complete disclosure of all Napoli Shkolnik costs in

  connection with bone scans in order to see whether Liaison Counsel is seeking to

  profit from bone scans.

        Two exhibits to Dr. Specht’s deposition, exhibits, Exs. 14 and 28, contain

  much of the information essential to evaluate whether and to what extent the bone

  scans either justify a common benefit fee award or undermine the fairness of the

  settlement: Ex. 14 is a spreadsheet showing the results of tests on 3,077 plaintiffs.

  To the extent Exhibit 14 contains personal health information, the names can be

  redacted; but the results themselves will show how many clients of liaison counsel

  may qualify for enhanced payments because of bone lead tests, as well as the



                                               6
Case 5:16-cv-10444-JEL-MKM ECF No. 1710, PageID.62285 Filed 04/24/21 Page 14 of 26




  timing of the tests in relation to the key dates of August 20, 2020 and February 24,

  2021. Ex. 28 is Dr. Specht’s invoice for his time on bellwether cases.

        These exhibits are part of the discovery in the underlying case and should be

  promptly produced to objectors. The Manual on Complex Litigation instructs that

  “[p]arties to the settlement agreement should generally provide access to discovery

  produced during the litigation phases of the class action (if any) as a means of

  facilitating appraisal of the strengths of the class positions on the merits. Manual

  for Complex Litigation, Fourth, § 21.643; In re Community Bank of Northern

  Virginia, 418 F.3d 277, 316 (3d Cir. 2005) (holding that “discovery may be

  appropriate . . . if the discovery conducted by lead counsel is not made available to

  objectors” (citing Girsh v. Jepson, 521 F.2d 153 157, Fed. Sec. L. Rep. (CCH) P

  95258, 20 Fed. R. Serv. 2d 1062 (3d Cir. 1975))). See also Fed. R. Civ. P. 23(h)

  advisory committee’s note (2003) (stating, in the context of fee approvals, that in

  appropriate cases the court will permit an objector “discovery relevant to the

  objections”).

        A third reason why bone scans might not justify a common benefit award to

  Liaison Counsel, and would instead undermine the fairness of the settlement,

  would be if, in fact, they are neither safe nor reliable means of estimating previous

  lead exposure. In defending bone scans against accusations made by objectors,

  Liaison Counsel represented that
                                               7
Case 5:16-cv-10444-JEL-MKM ECF No. 1710, PageID.62286 Filed 04/24/21 Page 15 of 26




           • “the portable XRF uses the same methodologies as the stationary XRF
             to measure lead exposure”.

           • “the modifications applied here are consistent with modifications that
             have been done in studies conducted at Purdue University and Harvard
             University and have been approved for such use by several IRBs
             including at Harvard and Purdue”

           • “Dr. Specht worked directly with the inventors of the portable XRF to
             customize the XRF calibrations specifically for these measurements as
             part of his validation work.” This response should include all emails
             between Liaison Counsel and/or Dr. Specht and the manufacturer of
             the device

           • “All testing is performed under standard protocols with a medical
             director overseeing the program to ensure compliance”

           • There are hard copies of the “standard operating procedures” used by
             operators of the device

  ECF 1454-1

        Having made these representations to the Court, Liaison Counsel should be

  ordered to produce documentation supporting their statements. After all, objectors

  have a “due process right to present [their] challenge in a meaningful way,”

  Hershey v. ExxonMobil Oil Corp., 2012 WL 4758040, *1 (D. Kan. 2012) (citing

  Kowalczyk v. I.N.S., 245 F.3d 1143, 1147 (10th Cir. 2001) (quoting Mathews v.

  Eldridge, 424 U.S. 319, 333, 96 S. Ct. 893, 47 L. Ed. 2d 18 (1976)). See also

  Newberg on Class Actions § 11:57 (4th ed.) (emphasis added) (“[P]rior discovery

  … most probably will not supply the objector with the material necessary to

  support an attack on the proposed settlement” so “the objector must secure
                                              8
Case 5:16-cv-10444-JEL-MKM ECF No. 1710, PageID.62287 Filed 04/24/21 Page 16 of 26




  evidence through independent discovery.”). Discovery is even more important in

  this case because “discovery conducted by lead counsel is not made available to

  objectors.” In re Community Bank of Northern Virginia, 418 F.3d 277, 316 (3d Cir.

  2005).

        The Court should, at a minimum allow discovery which will help it

  determine whether the settlement and the attendant attorneys fee request is fair,

  reasonable and adequate. See e.g. In re Lorazepam & Clorazepate Antitrust

  Litigation, 205 F.R.D. 24, 26, (D. D.C. 2001). “The exercise of discretion does not

  permit the court to disregard the substantive principles of law established for the

  protection of litigants.” Cohen v. Young, 127 F.2d 721, 726 (6th Cir. 1942) (finding

  abuse of discretion in denying objectors’ discovery into fairness of the settlement,

  which hinged on solvency of the defendant).

        A colorable objection that the settlement is not fair justifies the discovery

  that would give objectors a full and fair opportunity to have their concerns heard.

  International Union, United Auto., Aerospace, and Agr. Implement Workers of

  America v. General Motors Corp., 497 F.3d 615, 635-36, 41 E (6th Cir. 2007). To

  date, there have been scores of objections filed, many of which include objections

  regarding these scans, their safety, and their availability. See, e.g., among many

  others, ECF Nos 1469, 1478, 1479, 1484, 1485, 1488, 1489, 1492, .1493; 1506–

  1515; 1534-1538; 1560, 563, 1564, 1574, 1611, 1618. Given how central this
                                               9
Case 5:16-cv-10444-JEL-MKM ECF No. 1710, PageID.62288 Filed 04/24/21 Page 17 of 26




  method is for many to have an opportunity to receive higher awards, these

  objections are colorable and should provide a sufficient basis for discovery, given

  that the details and history surrounding this method have been concealed and

  opposed by Liaison counsel, a position which itself raises concerns—why oppose

  such details if this method is fair, reasonable, and adequate, let alone safe?

        This Court cannot assess the fairness of the bone lead provisions of the

  settlement, and the fee petition which relies on it, without a thorough and

  transparent inquiry into whether these terms unfairly favor clients of Liaison

  Counsel and/or impose a testing requirement that is neither safe nor reliable.

  Accordingly, this court should order production of

            • Exhibits 14 and 28 to the deposition of Aaron Specht

            • All other documents evidencing costs which Liaison Counsel actually
              incurred in providing bone scans to claimants

            • The number of bone scans performed on clients of Liaison Counsel,
              versus other claimants

            • The dates on which bone scans were performed on non-bellwether
              clients of Liaison Counsel

            • The results of bone scans, with the names of the subjects redacted, but
              their years of birth retained visible

            • The following documents which relate to the following claims made
              by Liaison Counsel in ECF 1454-1, that

               a. “the portable XRF uses the same methodologies as a stationary
                  XRF to measure lead exposure” Specifically, please produce any
                                               10
Case 5:16-cv-10444-JEL-MKM ECF No. 1710, PageID.62289 Filed 04/24/21 Page 18 of 26




                 documents which show 1) that the portable XRF measures lead in
                 the same parts of the bone as a stationary XRF; 2) results of
                 portable XRF testing are similar to results of stationary XRF
                 testing.

              b. “the modifications applied here are consistent with modifications
                 that have been done in studies conducted at Purdue University and
                 Harvard University and have been approved for such use by
                 several IRBs, including at Harvard and Purdue”

              c. “Dr. Specht worked directly with the inventors of the portable
                 XRF to customize the XRF calibrations specifically for these
                 measurements a part of his validation work.” This response should
                 include all emails between Liaison Counsel and/or Dr. Specht and
                 the manufacturer of the device.

              d. The “standard protocols” referenced in the first full paragraph of
                 page 3 of this filing.

              e. Hard copy of the “standard operating procedures” used by
                 operators of the device.

        2. The Court should also order production of detailed time and expense
           records and fee sharing agreements of Liaison Counsel.

        Chapman Plaintiffs also join in the request of Hall objectors for the detailed

  time and expense records of Liaison Counsel, as well as any fee sharing

  agreements between them, for the reasons set forth therein. ECF No. 1586 at pp.

  2-14, 16-20 and in Chapman Plaintiffs Opposition to the Fee Petition. ECF 1557.

        3. The Court Should Order Counsel to Provide a Description of the Off-
           the Record Conference which resulted in the Withdrawal of Class
           Counsel’s Motion to Stay Bone Lead Testing

        On March 1, 2021, the Court held an ex parte hearing on Class Counsel’s

  “Motion for Immediate Suspension of the Use of Portable XRF Bone Scanning
                                              11
Case 5:16-cv-10444-JEL-MKM ECF No. 1710, PageID.62290 Filed 04/24/21 Page 19 of 26




  Test” ECF No. 1446. The undersigned counsel was given no advance notice of

  this hearing, nor opportunity to attend, nor was the hearing public.

        The transcript of the hearing shows that the bulk of it was held off the

  record; the transcript contains a twenty-six minute gap between 6:11 p.m. and 6:37

  p.m. Cuker Dec. Ex. “B” at p. 8. At the conclusion of the off the record

  conference, the Court announced, without further explanation, that “the motion

  must be withdrawn as noncompliant with the Court’s practice guidelines as well as

  the duties of counsel.” Id. Shortly thereafter, the motion was withdrawn.

        The motion made several key allegations:

           • That the manufacturer of the device did not approve of its use on humans
             ECF No. 1443 at p. 8-9, 11.

           • That the device had not been demonstrated safe for use on children Id.
             at 10.

           • That Liaison Counsel had failed to produce any documentation showing
             that the portable XRF device could be lawfully used for the purposes of
             this settlement Id. at 2.

           • That because of these concerns, the University of Michigan was
             unwilling to participate in such a program. Id. at 11.

        Chapman objectors anticipate that Liaison Counsel will argue that the

  withdrawal of this motion is evidence that the underlying concerns expressed

  therein about safety and reliability of the portable XRF testing being employed by

  Napoli Shkolnik lack merit. To the extent Liaison Counsel intend to make such

                                              12
Case 5:16-cv-10444-JEL-MKM ECF No. 1710, PageID.62291 Filed 04/24/21 Page 20 of 26




  and argument, it is only fair that those present account for what transpired during

  this off-the-record conference.

        An explanation should be forthcoming because each of the allegations made

  in the motion has since been corroborated. Cuker Declaration Ex. 4 (email from

  Meghan Homes, in house counsel for the manufacturer, to Val Washington stating

  that, other than industrial uses, the device had only been sold for research uses to

  academic institutions subject to the supervision of an IRB); ECF # 1499-1

  (Affidavit of Drs. Todd and Jepsen, stating in part that “written, detailed protocols

  used by Dr. Specht have not been received” and “the fact that the manufacturer is

  unwilling to stand behind the use of this device on humans would put undue

  liability on the part of us and our employers and potentially expose us to

  reputational damage which we are unwilling to accept”; ECF 1494-6 (M-Live

  article quoting Dr. Mona Hanna-Attisha as saying “bone scans are never a good

  idea for children.”)

        Against this background, the withdrawal of the motion after a 26 minute ex

  parte off the record conference is at best puzzling, and at worst, deeply disturbing.

  The attorneys excluded from participation in this ex parte conference represent




                                               13
Case 5:16-cv-10444-JEL-MKM ECF No. 1710, PageID.62292 Filed 04/24/21 Page 21 of 26




  over 10, 000 claimants in this settlement.2 They have a due process right to know

  what transpired in this conference. “Litigants and the public alike have a right to

  access the records of a judicial proceeding.” U.S. v. Austin, 954 F.3d 877, 879 (6th

  Cir. 2020).

            The Chapman Plaintiffs’ potential appellate rights are stifled by the lack of a

  transcript or recording of the hearing—assuming no recording exists. When a party

  is “denied an opportunity to make a complete record on certain matters, review of

  those matters on an ensuing appeal would be foreclosed since the court of appeals’

  inquiry is limited to matters in the record.” Nat’l Farmers Org., Inc. v. Oliver, 530

  F.2d 815, 817-18 (8th Cir. 1976) (granting mandamus and ordering that district

  court hold no further off-the-record proceedings if a party requests that the hearing

  be recorded) (citing 28 U.S.C. § 753(b) (requiring that certain hearings be

  transcribed verbatim by a court reporter)). Verbatim records provide “the best

  protection for the litigants, the bar, and the bench at trial and on appeal” and

  prevent appellate courts from “having to speculate upon what was said and the

  manner in which an argument was made[.]” Pittsburgh v. Simmons, 729 F.2d 953,

  955 (3rd Cir. 1984) (denying writ of mandamus that sought recusal of judge for




        2
            They include Cuker Law Firm, Bern LLP and Valdemar L Washington PC.


                                                  14
Case 5:16-cv-10444-JEL-MKM ECF No. 1710, PageID.62293 Filed 04/24/21 Page 22 of 26




  holding off the record proceedings but noting that it “might well have voted to

  issue the writ” if the petitioner sought “a writ directing a verbatim transcription of

  the proceedings”); see also Fed. R. App. P. 10(c) (“the appellant may prepare a

  statement of the evidence or proceedings from the best available means” when a

  recording or transcript is unavailable).

        The Chapman plaintiffs and the public at large is prejudiced because they do

  not know why the Class Counsel’s seemingly well-founded motion was

  withdrawn. This has led to speculation about the safety of bone scanning. See Ron

  Fonger, Attorneys pull request to stop bone lead testing in Flint water settlement

  without explanation (Mar. 3, 2021), mlive.com at

  https://www.mlive.com/news/flint/2021/03/attorneys-pull-request-to-stop-bone-

  lead-testing-in-flint-water-settlement-without-explanation.html (quoting Dr.

  Reynolds: “This is a human rights violation. It is the Tuskegee experiment all over

  again”). Whether safe or not, the lack of transparency harms the public by causing

  a cloud to hang over the practice that might benefit individual claimants or hurt

  them by exposing Flint residents to unnecessarily ionizing radiation. The Chapman

  plaintiffs and public at large were also prejudiced by the lack of advance notice of

  the 6 pm hearing. Principles of openness should be observed “with particular

  strictness” in class and mass tort cases. Shane Group, 825 F.3d at 305 (quoting In

  re Cendant Corp., 260 F.3d 183, 194 (3d Cir. 2001)). “The burden is a heavy one:
                                               15
Case 5:16-cv-10444-JEL-MKM ECF No. 1710, PageID.62294 Filed 04/24/21 Page 23 of 26




  ‘Only the most compelling reasons can justify non-disclosure of judicial records.’”

  Id.

           Accordingly, Chapman Plaintiffs are entitled to some reconstruction of the

  hearing. If the court reporter has an audiotape recording of the hearing, the

  Chapman Plaintiffs request that Court order it produced. See Austin, 954 F.3d at

  879 (denying request for audiotape recording only where petitioner already had

  certified transcript of proceedings). If such a recording does not exist, the Court

  should at least order the second-best alternative: a reconstruction of the off-the-

  record portion of the hearing by those present. See Nat’l Farmers, 530 F.2d at 817-

  18 (holding that a judge’s summary of off-the-record comments is inadequate);

  Simmons, 729 F.2d at 956 (noting that the only alternative to a verbatim transcript

  is “characterization in affidavits”). This needs to be put into the record so that the

  appellate court may be fully apprised of why this motion was withdrawn.

           This motion and the hearing regarding it go to the heart of these issues, and

  all other parties—and the public—should be given a fair description of what

  happened. Accordingly, the court should order its production from the parties who

  were present.

                                         CONCLUSION

           The Court should require Liaison Counsel to produce

        • Exhibits 14 and 28 to the deposition of Aaron Specht
                                                 16
Case 5:16-cv-10444-JEL-MKM ECF No. 1710, PageID.62295 Filed 04/24/21 Page 24 of 26




     • All other documents evidencing costs which Liaison Counsel actually
       incurred in providing bone scans to claimants

     • The number of bone scans performed on clients of Liaison Counsel, versus
       other claimants

     • The dates on which bone scans were performed on non-bellwether clients of
       Liaison Counsel

     • The results of bone scans, with the names of the subjects redacted, but their
       years of birth retained visible

     • The documents which relate to the following claims, made by Liaison
       Counsel in ECF 1454-1 that

        1. “the portable XRF uses the same methodologies as the stationary XRF to
           measure lead exposure” Specifically, please produce any documents
           which show 1) that the portable XRF measures lead in the same parts of
           the bone as the stationary XRF; 2) results of portable XRF testing are
           similar to results of stationary XRF testing;

        2. “the modifications applied here are consistent with modifications that
           have been done in studies conducted at Purdue University and Harvard
           University and have bene approved for such use by several IRBs,
           including at Harvard and Purdue.

        3. “Dr. Specht worked directly with the inventors of the portable XRF to
           customize the XRF calibrations specifically for thes measurements as
           part of his validation work.” This response should include all emails
           between Liaison Counsel and/or Dr. Specht and the manufacturer of the
           device.

        4. The “standard protocols” referenced in the first full paragraph of page 3
           of this filing.

        5. Hard copy of the “standard operating procedures” used by operators of
           the device.

                                             17
Case 5:16-cv-10444-JEL-MKM ECF No. 1710, PageID.62296 Filed 04/24/21 Page 25 of 26




        6. Detailed time and expense billing of Liaison Counsel Plaintiffs which are
           an essential part of their Fee Motion (ECF No. 1458);

        7. Any fee sharing agreements between Liaison Counsel Napoli Shkolnik
           and Levy Konigsberg

        8. A description of what transpired during the 26 minutes off the record at
           the March 1, 2021 ex parte conference, which led Class Counsel to
           withdraw their “Motion for Immediate Suspension of the Use of Portable
           XRF Bone Scanning Test” ECF No. 1446



  Dated: April 24, 2021                       /s/ Mark R. Cuker
                                              MARK R. CUKER
                                              CUKER LAW FIRM
                                              One Logan Square, Suite 1200
                                              Philadelphia, PA 19103
                                              (215) 531-8512
                                              mark@cukerlaw.com

                                              Attorney for Chapman Plaintiffs




                                            18
Case 5:16-cv-10444-JEL-MKM ECF No. 1710, PageID.62297 Filed 04/24/21 Page 26 of 26




                            CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system on April

  24, 2021, will be sent electronically to the registered participants as identified on

  the Notice of Electronic Filing (NEF).



                                                 /s/ Mark R. Cuker
                                                 MARK R. CUKER




                                               19
